Citation Nr: 1611764	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric disability. 
 
2.  Entitlement to service connection for lumbar spine disability. 

3.  Entitlement to service connection for radiculopathy. 

4.  Entitlement to service connection for diaphoresis. 

5.  Entitlement to service connection for arm pain. 

6.  Entitlement to service connection for prostate disability.

7.  Entitlement to service connection for inguinal hernia. 

8.  Entitlement to service connection for hypertension. 

9.  Entitlement to service connection for peripheral neuropathy.

10.  Entitlement to service connection for gastrointestinal disability. 
 
11.  Entitlement to service connection for cervical spine disability. 

 12. Entitlement to service connection for arthritis. 
 
 13. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Additional evidence has been associated with the claims file since the most recent Statement of the Case for arthritis and the Supplemental Statement of the Case for all other issues.  However, the Veteran submitted a signed November 2015 waiver of additional evidence response form and waived his right to have his case remanded to the AOJ (Agency of Original Jurisdiction) for review of additional evidence that he submitted.  38 C.F.R. § 20.1304(c) (2015).  Further, any other additional evidence received is cumulative of the evidence already considered by the AOJ.  

In addition, the Veteran requested a local hearing in connection with his appeal. However, he cancelled the request in writing.  Therefore, the request for a hearing has been withdrawn and the Board may proceed with the decision.  38 C.F.R. § 20.702(e) (2015).

In a December 2013 decision, the Board denied the issues listed on appeal.  The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum decision in July 2015, vacating the Board's December 2013 decision and remanded the case to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA has statutory and regulatory duties to notify and assist the Veteran in substantiating his claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A June 2010 VA letter satisfied the duty to notify provisions and included the criteria to substantiate the claims for service connection.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  

As to the duty to assist, the Veteran has not been provided VA examinations with respect to the issues on appeal.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Pursuant to the provisions of 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Note (ii) states that Paragraph (4)(i)(C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4) (2015) (emphasis added).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).

The Court found error in the Board's December 2013 decision because each claimed disability was not separately discussed as to whether a VA examination is required.  In this regard, the Court noted that the Board found that "VA examinations with opinions are not required," as the appellant's SMRs "are absent for any documentation of the claimed disabilities and there is no medical evidence of any of the claimed disabilities until many years after service."  The Board concluded that, "absent any evidence of an in-service disease or injury, [it was] not obligated to provide the [appellant] with an examination or obtain an opinion."  Id. (citing Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to require a medical examination)).  However, this finding was premised, in part, on the Board's "not find[ing] the [appellant] credible with respect to his report to his private physician of a neck injury during active service."  The appellant asserts that his SMR notations of knee, foot, and psychiatric treatment reasonably raises "evidence establishing that an event, injury, or disease occurred in service" sufficient to meet the second McLendon element. Likewise, the appellant contends that the May 2010 private medical opinion provides an indication that his current neck disability may be connected to service, i.e., the third McLendon element. 

The Board ultimately did "not find the [appellant] credible with respect to an in-service neck injury."  The Court agreed with the appellant that the Board failed to account for or discuss the impact on its credibility findings, if any, of the appellant's language limitations, including his ability to provide an accurate medical history at the time of his separation from service, or the discrepancies between his two separation histories, as reasonably raised by the record.

The Board recognizes that the March 1958 service medical treatment record noted that the Veteran had a genuine deficiency in the ability to employ the English language.  The Board also recognizes the Veteran's general contentions that his claimed disabilities are due to military service.  In this case, the Veteran has not described any chronic symptoms since service and has not described any in-service injury or disease.  While he stated generally that he was treated for all disabilities during active service, this has not been shown by the service medical treatment records.  In light of the Veteran's general contentions requesting service connection, the Board finds that he should be afforded the opportunity to provide greater specificity as to any in-service injury or disease, and post-service treatment proximate to service.      

In light of the Court's July 2015 Memorandum decision, the Board finds that VA medical examinations must be completed with respect to the claims for service connection.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran's claimed arm pain, peripheral neuropathy, and radiculopathy appear to be associated with the claimed cervical spine disability and, as such, a claim for secondary service connection has been raised.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  Specifically, Dr. N.A.O. stated that the Veteran could have injured his neck while in training during service as a result of all the weight he used to carry at his back and over his shoulders.  It was noted that stress applied over shoulders and back on a daily basis causes loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis and also brings problems of radiculopathy and neuropathy.  Accordingly, the Board finds that the issues of service connection for arm pain, peripheral neuropathy, and radiculopathy, must be remanded for consideration on the basis of secondary service connection, and that examinations should be completed in that regard.    

The issue of entitlement to a TDIU is inextricably intertwined with the remanded service connection issues and; therefore, adjudication of the issue of entitlement to a TDIU must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter regarding secondary service connection with regard to the issues of service connection for arm pain, peripheral neuropathy, and radiculopathy, claimed as secondary to the claimed cervical spine disability.

2.  Send the Veteran a letter and ask that he provide the specific dates, places, and circumstances of any injury, disease, or treatment of all abnormalities, in service, and treatment of all abnormalities as earliest after service, which he contends were the cause or manifestations of the disabilities at issue.  He should be requested to provide authorization for release of any private post service treatment identified.  An attempt should be made to obtain such identified records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability present.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following: 

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability present at any time proximate to or during the appeal period is related to active service.  

The examiner must consider the service medical treatment record, which noted an assessment of inadequate personality.

Rationale must be offered for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.
 
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability present.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following: 

* Is it at least as likely as not (50 percent probability or more) that any lumbar spine disability present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any radiculopathy present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following: 

* Is it at least as likely as not (50 percent probability or more) that any radiculopathy present at any time proximate to or during the appeal period is related to active service?

* Is it at least as likely as not (50 percent probability or more) that any radiculopathy present at any time proximate to or during the appeal period was caused or aggravated by the cervical spine disability or lumbar spine disability? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinion reached.  In rendering the requested opinions, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diaphoresis present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following: 

* Is it at least as likely as not (50 percent probability or more) that any diaphoresis present at any time proximate to or during the appeal period is related to active service?

Rationale must be offered for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any arm pain present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

*Is there a diagnosis related to the claimed arm pain?  

* Is it at least as likely as not (50 percent probability or more) that any disability manifested by arm pain present at any time proximate to or during the appeal period is related to active service?

* Is it at least as likely as not (50 percent probability or more) that any disability manifested by arm pain present at any time proximate to or during the appeal period was caused or aggravated by the cervical spine disability or lumbar spine disability? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinions reached.  In rendering the requested opinions, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of any prostate disability present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any prostate disability present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of any inguinal hernia present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any inguinal hernia present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that hypertension present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

11.  Schedule the Veteran for a VA examination to determine the nature and etiology of peripheral neuropathy present at any time during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any peripheral neuropathy present at any time proximate to or during the appeal period is related to active service?

* Is it at least as likely as not (50 percent probability or more) that any peripheral neuropathy present at any time proximate to or during the appeal period was caused or aggravated by the cervical spine disability or lumbar spine disability? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for the opinions reached.  In rendering the requested opinions, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

12.  Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disability present at any time proximate to or during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any gastrointestinal disability present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

13.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability present at any time proximate to or during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any cervical spine disability present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinion, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

14.  Schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis present at any time proximate to or during the appeal period.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file and examination of the Veteran, respond to the following:

* Is it at least as likely as not (50 percent probability or more) that any arthritis present at any time proximate to or during the appeal period is related to active service?

Rationale must be provided for any opinion reached.  In rendering the requested opinions, the examiner must consider the Veteran credible, for purposes of the opinion, as to his assertions of treatment in service and the existence of language deficiencies that resulted in inaccurate reporting of medical history on reports completed in service.

15.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





